 In theMatter of NATIONALMETAL-ARTMANUFACTURINGCo.,INC.andWHOLESALE AND WAREHOUSE WORKERS UNION,LOCAL65, C. I.O.Case.No. R-3232.Dedided December13, 1941Jurisdiction:cabinet manufacturing industry.Investigation and Certification of,Representatives:existence of question: con-flicting claims of rival representatives; contract entered into with notice ofclaim to representation by rival union, no bar to ; contract, continued existenceofwhich is conditioned on union's obtaining certification by the Board, nobar to; union not appearing at the hearing to be permitted to withdraw itsname from the ballot upon filing request within 5 days ; election necessary.UnitAppropriate for Collective Bargaining:allproduction and maintenanceemployees of the Company at its two plants, including packing, shipping,inspection, and assembly employees, but excluding office and clerical employees,outside salesmen, chauffeurs, and certain named executive and supervisoryemployees ; agreement as to.LiebowitzcfiSehv'iman,byMr. Frank E. NowveandMr. Simon J.Liebowitz,of New York City, for the Company.Liebman, Leider and Witt,byMr. Harold I. Cammer,of New YorkCity, for the C. I. O.Mr. Herman J. DeKoven,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn, September 2, 1941 and October 20, 1941,'respectively, Wholesaleand Warehouse Workers Union, Local 65, C. I. 0., herein called theC. I. 0., filed with the Regional Director for the Second Region (NewYork City) a petition and an amended petition alleging that a ques-tion affecting commerce had arisen concerning the representation ofemployees of National Metal-Art Manufacturing Co., Inc.,' Brooklyn,New York, herein called the Company, and requesting an investigationiAlthough the Company is designated"National Metal Art Co " in some of the formaldocuments,itappears from tin stipulation on the nature of its business that its correctname is"National Metal-Art Manufactuimg Co, Inc" Allsuch documents in the record arehereby amended to show the name of the Company as set forth in the stipulation on thenature of its business37 N L R B, No 96561 562DECISIONS OF NATIONAL LABOR RELATIONS BOARDand certification of representatives pursuant to Section 9 (c) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.On October 16, 1941, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On October 21, 1941, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company, theC. I.'O., and Wholesale Hardware, Crockery & HousefurnishingSpecialties Union, Local 18943, of the American Federation of Labor,herein called the A. F. of L., a labor organization allegedly claimingto represent employees directly affected by the investigation.Pur-suant to notice, a hearing was held on October 30, 1941, at Brooklyn,New York, before William T. Little, the Trial Examiner duly desig-nated by the Chief Trial Examiner.The Company and the C. I. O.were represented by counsel and participated in the hearing. - TheA. F of L. did not appear at the hearing. Full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues was afforded all parties.During thecourse of the hearing the Trial Examiner made several rulings onmotions and on objections to the admission of evidence.The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYNationalMetal-Art Manufacturing Co., Inc., a New York cor-poration having its principal place of business at 444 Twelfth Street,Brooklyn, New York, is engaged in the manufacture, distribution,and sale of medicine cabinets, bathroom cabinets, kitchen cabinets,and radiator enclosures. It maintains and operates plants at 444Twelfth Street and 1901 Eighth Avenue, Brooklyn, New York.FromMarch 20 through September 20, 1941, the Company purchasedand used in its operations materials valued at approximately $90,000,about 15 percent of which was shipped to its Brooklyn plants frompoints outside the State of New York.During the same period theCompany -shipped from its Brooklyn plants finished products valuedat approximately $170,000, about 5 percent of which was shippedto points outside the State of New York. NATIONAL METAL-ART MANUFACTURING CO.II.THE ORGANIZATIONS INVOLVED563Wholesale and Warehouse Workers Union, Local 65, is a labororganization affiliated with the Congress of Industrial Organizationsand admits to membership employees of the Company.WholesaleHardware, Crockery & Housefurnishing SpecialtiesUnion, Local 18943, is a labor organization affiliated with the Amer-ican Federation of Labor and admits to membership employees ofthe Company.111.THE QUESTION CONCERNING REPRESENTATIONThe C.1.-0. began to organize employees of the Company at itsTwelfth Street plant'in the summer of 1941 and, after asserting thatit represented a majority of such employees,entered into negotiationswith the Company for a contract.The parties agreed on many butnot all terms.On August 15, 1941, the Company was advised bythe A. F. of L.that it represented a majority of the Company's em-ployees, and on August 26, 1941, the Company and the A. F. of L.entered into a, closed-shop contract; covering employees at both plants,effective until February 1, 1943.As part of the settlement of astrike which occurred at the Company'splants in September 1941,the Company and the C. I. 0., on October 14,1941;entered into aclosed-shop contract,covering employees at both plants,' effectiveuntilOctober 14,1942, and to continue in effect from year to yearthereafter unless written notice of intent to amend or cancel be given45 days prior to the expiration date.The latter contract furtherprovides that it is to continue in full force and effect only if theC. I. O. is designated by a majority of the Company's employeesas their collective bargaining agent at an election which the Boardmay hold.'The Company states that it is willing to bargain col-lectively with whatever agency is selected by its employees to rep-resent them.The- Company and the C. I. O. stipulated at the hear-ing that a question concerning representation has arisen by,reasonof the existence of the two contracts.None of the parties asserted either of the contracts as a bar toa present determination of representatives.Since the C. I. O. claimedto represent a majority of the employees of the Company at itsTwelfth Street plant prior to the execution of the A. F. of L. con-tract, and since the continued life of the C. I. O. contract is condi-'2The C I.0 began to organize employees of the Companyat itsEighth Avenue plantin September 19413The secretary of the Company testified that it abided by the terms of the A F of Lcontract until it entered intothe C I 0contact,and that it has been operating in accord-ance with the terns of the C 1 0 contract since its execution 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDtioned upon the C. I. O.'s being designated by a majority of theCompany's employees as their collective bargaining agent at anelection which the Board may hold, we find that neither contract isa bar to such determination.A statement of the Regional Director introduced in evidence dis-closes that the C. I. O. represents a substantial number of employeesin the unit hereinafter found to be appropriate.4We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States' andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe C. I. O. requests a unit composed of all production and mainte-nance employees of the, Company at both its Twelfth Street andEighth Avenue plants, including packing, shipping, inspection, andassembly employees, but excluding office and clerical employees, out-side salesmen, chauffeurs,-' Samuel Katzman (foreman), Aaron Katz-man (treasurer of the Company), Harris Katzman (president of the4The secretary of the Company testified that approximately 40 to 45 persons are employedIn Its Twelfth Street plant and approximately 15 persons in its Eighth Avenue plant.The Regional Director reported that the C. I 0 presented 36 membership applicationcards, all of which bore apparently genuine signatures,and 30 of which bore the signaturesof persons appearing on the Company's pay roll of September 5, 1941. Thirty-two of suchcards were variously dated between July 26 and August 18, 1941, and 4 were variously datedbetween August 27 and September 2, 1941 A shop steward of the C. I O. testified thatthese 36 cards covered employees at the Twelfth Street plant and that after these cardswere submitted to the Regional Director, 8 additional cards were secured by the C I. O.from employees at such plant This witness also identified 14 C I 0 membership applica-tion cards signed by employees at the Eighth Avenue plant and testified that these cardswere signed after the submission to the Regional Director of the aforementioned 36 cards.The Regional Director also reported that the A F of L "claiming an interest in theproceeding has submitted no evidence in support of its claim to represent a majority ofthe persons in the alleged appropriate unit despite repeated requests by the examiner," butthat the Company submitted a copy of its contract with the A F of L The secretary ofthe Company testified that the A F of L , in support of its aforementioned statement tothe Company prior to the execution of the A. F of L contract that it represented a majorityo!, the Company's employees, submitted to him approximately 40 signed pledge cards5The secretary of the Company testified that the term "chauffeurs"is used to describethose who operate trucks and that such persons ate employees of an independent con-tractor and not of the CompanySince we are excluding "chauffems" from the appropriateunit, it becomes unnecessary for us to consider whether they ate employees of the Companyor of an independent contractor NATIONAL METAL-ART MANUFACTURINGCO.565Company), and Benjamin H. Katzman (secretary of the Company)."The Company agrees that such a unit is appropriate.It appears that substantially the same types of manufacturing,fabricating, and assembling processes are carried on by the Companyin its Eighth Avenue plant as in its Twelfth Street plant and thatthese two plants are managed and owned by the same entity. Boththe A. F. of L. and the C.. I. 0. contracts with the Company coveremployees at both plants.It also appears that employees at bothplants participated in the aforementioned September strike.Fur-ther, from the statement of the Regional Director and the testimonyof a shop steward of the C. I. 0. it appears that the C. I. 0. repre-sents a substantial number of employees in both plants.We shallinclude employees at both plants within the appropriate unit.We find that all production and maintenance employees of theCompany at both its Twelfth Street and Eighth Avenue plants,including packing, shipping, inspection, and assembly employees,but excluding office and clerical employees, outside salesmen, chauf-feurs, Samuel Katzman (foreman), Aaron Katzman (treasurer ofthe Company), Harris Katzman (president of the Company), andBenjamin H. Katzman (secretary of the Company), constitute a unit'appropriate for the purposes of collective bargaining, and that saidunit will insure to employees of the Company the full benefit oftheir right to self-organization and to collective bargaining andotherwise will effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot. - We shall accord a place on the ballot tothe A. F. of L. inasmuch as it is a party to a closed-shop contractwith the Company ; however, since the A. F. of L. did not appear°The C I 0 didnot expressly include "maintenance"employees in, of expressly excludeoutside salesmen from,the unit which it described at the hearing as appropriateHowever,the CI0 stated at the hearingthatthe unit desired by it is the one covered by its con-tiact with the Company,and thiscontractexpressly covers"mainenance"employees andexpressly excludes outside salesmenThe C. I 0 contract doesnot expressly mention packing,shipping,inspection, and assem-bly employees among thosecovered,does not expressly exclude chauffeurs,and excludes"office"and not "office and clerical"employeesHowever,packing,shipping,inspection,and assembly employees were expressly included in, and"office andcleucal"employees andchauffeurs were expressly excluded from,the unit whichthe CI0 described at thebearing as appropiiateThe C 1 0 contractalso excludes Daniel Katzman if he engages in supervisory workand permits him to be covered if he engages in productionworkThe C I 0 and theCompany agreed at the hearingthat he should beincluded in the unit since he is at presentengaged in production workThe A F of L contract with the Company covers employeesworking "on the inside" ofboth plantsof the Company,including clerical help, and excludes outside salesmen andSamuel Katzman433257-42-voL 37--37 566DECISIONS OF NATIONAL LABOR RELATIONS BOARDat the hearing, we shall permit it to withdraw from the ballot uponfiling a request with the Regional Director within five (5) days after.the date of this Decision and Direction of Election.The Companyand the C. I. O. agreed at the hearing that in the event the Boarddirects an election, eligibility to vote should be determined by theCompany's pay' roll for the period immediately preceding the date ofthe Direction of Election, and we shall so provide, subject to thelimitations and additions set forth in the Direction.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of National Metal-Art Manufacturing Co.,Inc., Brooklyn, New York, within the meaning of Section 9 (c) andSection 2 (6) and (7) of the National Labor Relations Act.2.All production and mainteiian6e employees of the Company atboth its Twelfth Street and Eighth Avenue plants, including pack-ing, shipping,' inspection, and assembly employees, but excludingofficeand clerical employees, outside salesmen, chauffeurs, SamuelKatzman (foreman), Aaron Katzman (treasurer of the Company),Harris Katzman (president of the Company), and Benjamin H.Katzman (secretary of the Company),' constitute a unit appropriatefor the purposes of collective bargaining, within the meaning of Sec-tion 9 (b) of the National Labor Relations Act.DIRECTION OF ELECTION ,By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collectivebargaining With National Metal-Art Manufacturing Co., Inc.', Brook-lyn,New York, an election by secret ballot shall be conducted as-early as possible, but not later than thirty (30) days from the dateof this Direction of Election, under the direction and supervisionof the Regional Director for the Second Region, acting in this matteras agent for the National Labor Relations Board and subject toArticle III, Section 9, of said Rules and Regulations, among allproduction and maintenance employees of the Company at both itsTwelfth Street and Eighth Avenue plants who were employed during NATIONAL METAL-ART MANUFACTURINGCO.567the pay-roll period immediately preceding the date of this Direction,including packing, shipping, inspection, and assembly employees, andemployees who did not work during such pay-roll period becausethey were ill or on vacation or in the active military service or train-ing of the United States, or temporarily laid off, but excluding officeand clerical employees, outside salesmen, chauffeurs, Samuel Katz-man (foreman), Aaron Katzman (treasurer of the Company), HarrisKatzman (president of the Company), Benjamin H. Katzman (sec-retary of the Company), and employees who have since quit or beendischarged for cause, to determine whether or not they desire to berepresented byWholesasle andWarehouseWorkers Union, Local65, affiliated with the Congress of Industrial Organizations, or byWholesale Hardware, Crockery & Housefurnishing Specialties Union,Local 18943, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.